DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (Claims 1-5, in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because, contrary to what applicant suggests, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple Species, such as those related to structurally independent heat pipes contained within the restriction requirement, require additional reference material and further discussion for each additional Species examined.  Concurrent examination of multiple Species would thus involve a significant burden even if all searches were coextensive wherein the art applicable to one species would not necessarily be applicable to the other species, and vice versa. In addition to classification searches, searching electronic resources and employing different search strategies or search queries also contribute to capturing prior art. Further, as the Applicant traverses the restriction requirement, the application is removed from the First Action Interview Program.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8-9, 11-15, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “flexible” in claims 1, 3-5, 14 and 18-20 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purposes and in accordance with the specification and drawings, “flexible” will be interpreted as –capable of flexing to any degree--.
Regarding Claim 5, the limitation “the heat transfer coefficient of the device is higher than the thermally insulative material alone” in ll. 2 is indefinite, in context, since the limitation is drawn to a variable, wherein the heat transfer coefficient changes according to the fluids passing through the heat exchanger of the environment of the heat exchanger. MPEP 2173.05(b) II states “A claim may be rendered indefinite by reference to an object that is variable.”For Examination purposes and in accordance the heat transfer coefficient of the device is higher than the thermally insulative material alone” will be interpreted as – the heat transfer coefficient of the device is capable of being higher than the thermally insulative material alone --.
The term “thermally insulative” in claim 5 is a relative term which renders the claim indefinite. The term “thermally insulative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purposes and in accordance with the specification and drawings, “thermally insulative” will be interpreted as –insulative to any degree--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PG Pub. 20180322995).
Regarding Claim 19, Kim discloses a method, comprising: 
additively manufacturing (“In the exemplary embodiment, heat transfer device 102 is fabricated using an additive manufacturing process (e.g., 3D-printing), such as, for example, a fused-deposition process or a reinforced filament fusion process”, ¶ [31]) a flexible oscillating heat pipe device (“In the exemplary embodiment, heat transfer device 102 is a passive, flexible, dielectric two-phase heat transfer device (e.g., pulsating heat pipe)”, ¶ [27]) out of a flexible material (see ¶ [27] regarding the flexibility of the pulsating heat pipe).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Translation of Chinese Patent Document CN201803624U) in view of Bougher et al. (US PG Pub. 20200248014), hereinafter referred to as Li and Bougher, respectively.
Regarding Claim 1, Li discloses an oscillating heat pipe device (“pulsating heat pipe”, ¶ [1]), comprising: 
a body (shown in figure 3, being the body of the heat pipe having the connecting pipes (3) and the header pipes (4)) formed to be at least partially flexible (the heat pipe is partially flexible, as any material is flexible to some degree); 
one or more channels within the body and defined by the body (shown in figure 3, wherein the channels are contained within the connecting pipes (3)); 
an evaporator portion (“Z”) within the at a first end of the one or more channels body (shown in figure 3, wherein the evaporation portion is contained within the header pipe (4), see ¶ [43] where heat is added to the heat pipe on the lower portion) and in fluid communication with the one or more channels (shown in figure 3); and 
a condenser portion (“L”) within the body at a second end of the one or more channels spaced from the evaporator portion and in fluid communication with the one or more channels (shown in figure 3, wherein the condenser portion is contained within the header pipe (4), see ¶ [43] where heat is removed from the heat pipe on the upper portion), wherein the body is configured to flex at least between the evaporator portion and the condenser portion (Li discloses pipe diameters of 1.2 mm-3.5 mm, which are capable of flexing when provided pressure). Li fails to explicitly disclose the heat pipe is a monolithic body.
For example, the thermally conductive component is at least a part of a thermal management device for the computing device.  The thermally conductive component may be any number of different types of components including, for example, a heat sink, a heat pipe, a vapor chamber, a heat spreader, or another type of component”, ¶ [60], underline for emphasis) as a monolithic body (“Through additive manufacturing, engineers and designers may rapidly prototype with thermally conductive polymers to develop new products at a reduced cost and time”, ¶ [21]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat pipe of Li with being a monolithic body, as taught by Bougher, the motivation being to reduce fabrication costs and time.         
Regarding Claim 2, Li further discloses a heat transfer fluid trapped within the channels to transfer heat between the evaporator portion and the condenser portion (“ethanol” or “acetone”).
Regarding Claim 3, Li further discloses the body is made at least partially of a flexible material (Li teaches pipe diameters of 1.2 mm-3.5 mm, which are capable of flexing under pressure).
Regarding Claim 4, Li fails to disclose the flexible material includes at least one of silicone or elastomeric polyurethane. 
Bougher teaches a heat pipe being fabricated from a flexible material including elastomeric polyurethane (“the thermoplastic polymers and/or elastomers include elastomers such as, for example, polyurethanes”, ¶ [28]). Bougher further states, “The thermoplastic matrix 106 includes thermoplastic polymers and/or elastomers that are soft and pliable, as defined by having high impact strength, hardness at or below shore 80A, and low flexural modulus below 3 GPa or 1 GPa”, ¶ [27]). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat pipe of Li with being fabricated from elastomeric polyurethane, as taught by Bougher, the motivation being to mitigate degradation or failure with a high impact strength and an increased flexibility.         
Regarding Claim 4, Li discloses the claimed invention except for the flexible material including at least one of silicone or elastomeric polyurethane. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heat pipe of Li include a flexible material including at least one of silicone or elastomeric polyurethane, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 5, Li fails to disclose the flexible material is thermally insulative, wherein the heat transfer coefficient of the device is higher than the thermally insulative material alone.
Bougher teaches a heat pipe being fabricated from a flexible material that is thermally insulative (“the thermoplastic polymers and/or elastomers include elastomers such as, for example, polyurethanes”, ¶ [28]). Bougher further states, “The thermoplastic matrix 106 includes thermoplastic polymers and/or elastomers that are soft and pliable, as defined by having high impact strength, hardness at or below shore 80A, and low flexural modulus below 3 GPa or 1 GPa”, ¶ [27]). 

Regarding Claim 5, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 5 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “wherein the heat transfer coefficient of the device is higher than the thermally insulative material alone” limitations, the invention as taught by the combined teachings of Li and Bougher are deemed fully capable of performing such function. L comprises a heat pipe which is capable of being fabricated at least partially from elastomeric polyurethane, which has a thermally insulating property to some extent. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 8, Li fails to disclose the material is electrically insulative.
Bougher teaches a heat pipe being fabricated from a flexible material that is electrically insulative (“the thermoplastic polymers and/or elastomers include elastomers such as, for example, polyurethanes”, ¶ [28]). Bougher further states, “The thermoplastic matrix 106 includes thermoplastic polymers and/or elastomers that are soft and pliable, as defined by having high impact strength, hardness at or below shore 80A, and low flexural modulus below 3 GPa or 1 GPa”, ¶ [27]). 

Regarding Claim 8, Li discloses the claimed invention except for the flexible material being electrically insulative. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heat pipe of Li include a material that is electrically insulative, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 9, Li further discloses the body is shaped to be conformal to a structure (shown in figure 3 of Li, wherein the heat pipe body is capable of conforming to a structure).
Regarding Claim 11, Li further discloses the one or more channels (channels within the connecting pipes (3)) includes a plurality of channels oriented parallel (shown in figure 3).
Regarding Claim 12, Li further discloses the condenser portion and the evaporator portion includes one cross-channel extending at least partially transverse to and fluidly connected to at least a plurality of the one or more channels (shown in figure 3, wherein the headers are fluidly connected to the channels).

	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Translation of Chinese Patent Document CN201803624U) in view of Bougher et al. (US PG Pub. 20200248014) as applied in Claims 1-5, 8-9 and 11-12 above and in further view of Wu (Translation of Chinese Patent Document CN102759291A) hereinafter referred to as Wu.
Regarding Claim 13, although Li discloses a cross-channel, Li fails to disclose the one or more cross-channels includes a plurality of cross-channels.
Wu, also drawn to an oscillating heat pipe, teaches a plurality of cross-channels (shown in figure 1, wherein there are multiple cross channels that intersect the horizontal channels). Further Wu states, “The beneficial technical effect of the present invention is: the grid-like pipe structure not only solves the problem of pipe blockage, but also makes the self-excited oscillating flow heat pipe have the advantages of good temperature uniformity, fast heat transfer, and fast return of working fluid, etc. More importantly, the starting temperature of the self-excited oscillating flow heat pipe is reduced”, ¶ [12]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat pipe of Li with a plurality of cross-channels, as taught by Wu, the motivation being to mitigate pipe blockage and increase temperature uniformity, rapid heat transfer, and fast return of working fluid, etc. More importantly, the starting temperature of the self-excited oscillating flow heat pipe is reduced.         

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Translation of Chinese Patent Document CN201803624U) in view of Bougher et al. (US PG Pub. 20200248014) and in further view of Corman et al. (USP 3801843) hereinafter referred to as Corman.
Regarding Claim 14, Li discloses an electrical apparatus (see ¶ [2]), comprising: 
one or more electrical components that generate heat in use (“In particular, it relates to a multi-channel parallel loop type pulsating heat pipe suitable for cooling and heat dissipation of electronic power devices”, ¶ [2]); and 
an oscillating heat pipe device (“pulsating heat pipe”, ¶ [1]) and configured to transfer heat from the one or more electrical components (see ¶ [2]), the device comprising: 
a body (shown in figure 3, being the body of the heat pipe having the connecting pipes (3) and the header pipes (4)) formed to be at least partially flexible (the heat pipe is partially flexible, as any material is flexible to some degree); 
one or more channels within the body and defined by the body (shown in figure 3, wherein the channels are contained within the connecting pipes (3)); 
an evaporator portion (“Z”) within the at a first end of the one or more channels body (shown in figure 3, wherein the evaporation portion is contained within the header pipe (4), see ¶ [43] where heat is added to the heat pipe on the lower portion) and in fluid communication with the one or more channels (shown in figure 3); and 
a condenser portion (“L”) within the body at a second end of the one or more channels spaced from the evaporator portion and in fluid communication with the one or more channels (shown in figure 3, wherein the condenser portion is contained within the 
Bougher teaches producing heat pipes (“For example, the thermally conductive component is at least a part of a thermal management device for the computing device.  The thermally conductive component may be any number of different types of components including, for example, a heat sink, a heat pipe, a vapor chamber, a heat spreader, or another type of component”, ¶ [60], underline for emphasis) as a monolithic body (“Through additive manufacturing, engineers and designers may rapidly prototype with thermally conductive polymers to develop new products at a reduced cost and time”, ¶ [21]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat pipe of Li with being a monolithic body, as taught by Bougher, the motivation being to reduce fabrication costs and time.    
Li fails to explicitly disclose the heat pipes are disposed on the one or more electrical components.
Corman, also drawn to the utilization of pulsating heat pipes for thermal exchange, teaches the heat pipes (SP1-SP24) are disposed on the one or more electrical component (windings (38) as shown in figure 3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat pipe of Li with being disposed on 
Regarding Claim 15, a modified Li further teaches the one or more electrical components include one or more windings of an electric motor (38, as previously taught by Corman in the rejection of Claim 14).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Kim et al. (US PG Pub. 20180322995) as applied in Claim 19 above and in further view of Bougher et al. (US PG Pub. 20200248014).
	Regarding Claim 20, although Kim states, “In alternative embodiments, material 320 can be any material that enables transformer assembly 100 to function as described herein” (¶ [30]), Kim fails to disclose the flexible material includes at least one of silicone or elastomeric polyurethane.
Bougher, also drawn to additive manufacturing a heat pipe, teaches the flexible material includes at least one of silicone or elastomeric polyurethane (“the thermoplastic polymers and/or elastomers include elastomers such as, for example, polyurethanes”, ¶ [28]). Bougher further states, “The thermoplastic matrix 106 includes thermoplastic polymers and/or elastomers that are soft and pliable, as defined by having high impact strength, hardness at or below shore 80A, and low flexural modulus below 3 GPa or 1 GPa”, ¶ [27]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat pipe of Kim being fabricated from 
Regarding Claim 20, Kim discloses the claimed invention except for the flexible material including at least one of silicone or elastomeric polyurethane. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heat pipe of Kim include a flexible material including at least one of silicone or elastomeric polyurethane, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAUL ALVARE/Primary Examiner, Art Unit 3763